ORDER
PER CURIAM.
Terry Geiler (“Movant”) appeals from the denial of his Rule 29.15 motion following an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An extended opinion would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order. The judgment of the trial court is affirmed. Rule 84.16(b).